Citation Nr: 1229070	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  99-25 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to undiagnosed illness.  

2.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1957 to June 1961, and from January 1991 to May 1991, with additional service in the naval reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefits sought on appeal.  In March 2001 September 2004, July 2009, and April 2011 this matter was remanded by the Board for further development.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In several statements of record, the Veteran and his representative have indicated an interest in claiming service connection for bronchitis.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  As such, the issue is referred to the AOJ for appropriate action.  

The issue of service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's complaints of fatigue have been related to a known clinical diagnosis.

2.  The Veteran's chronic fatigue is considered to be a symptom of his service connected psychiatric disability and is not, in and of itself, thought to be a separate disability.
CONCLUSION OF LAW

Criteria for service connection for an undiagnosed illness manifested by chronic fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Service Connection 

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran served on active duty from July 1957 to June 1961, and from January 1991 to May 1991, with additional service in the naval reserves.  As will be detailed below, he Veteran believes that he has an undiagnosed illness manifested by chronic fatigue as a result of his military service in Southwest Asia between January and April 1991.  He asserts that he first began having difficulty with fatigue and shortness of breath during service. 

The Board has reviewed the Veteran's service treatment records (STRs).  These records are largely negative for complaints, treatment, or diagnoses of fatigue or respiratory disorders.  In fact, June 1995 and June 1996 reports of medical examination and history conducted pursuant to the Veteran's service in the naval reserves are negative for fatigue and respiratory disorders.  Moreover, a February 1995 pulmonary examination indicated no evidence of pulmonary abnormality.  But the Board does note some evidence of these problems during service.  For example, a June 1994 report of medical examination, which notes no acute problems, does indicate that the Veteran used medication for bronchitis.  Moreover, in extensive reports of "Persian Gulf Clinical Evaluations" dated in January 1995, the Veteran's complaints of fatigue - "suggestive of chronic fatigue syndrome" - and complaints of dyspnea are noted.  

The Persian Gulf War Veterans' Benefits Act authorizes VA to compensate any Persian Gulf War veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a specified presumption period following service in the Southwest Asia theater of operations during the Persian Gulf War.  

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  In this case, the Veteran has been awarded the Southwest Asia service medal, and it is therefore uncontested that he qualifies as a Persian Gulf veteran as defined in 38 C.F.R. § 3.317.     

The issue then becomes whether the Veteran has a qualifying chronic disability.  A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): either an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (this includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any diagnosed illness that the Secretary determines meets the criteria for a medically unexplained chronic multisymptom illness).  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).
	
The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.

Additionally, a disability will be considered an undiagnosed illness only if by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (Oct. 22, 1998).

In October 1994, the Veteran filed a claim indicating that he had begun experiencing a number of symptoms since returning from Desert Storm, including neurological problems (disorientation, memory loss, and speech), muscle pain, intestinal problems, numbness in his lower extremities, sunlight sensitivity, depression, fatigue, and panic attacks.

No such complaints were generally documented in the private treatment records from 1994.

In May 1994, the Veteran was seen for a Persian Gulf registry physical examination.  He reported having consumed oily water which burned his throat.  He reported experiencing muscle aches, and stated that he felt extremely fatigued.  It was noted that the Veteran woke up at three AM every morning and had difficulty falling back asleep.  In June 1994, the Veteran was examined again.  He explained that he would experience episodes of chronic fatigue that were associated with fatigue, confusion and lightheadedness.  The Veteran asserted that this happened 2-3 times per year.  The medical professional stated that the Veteran's specific complaints of memory loss were possible related to depressive disorder or to possible toxin exposure in the Persian Gulf.  It was recommended that he receive treatment for depression.

In July 1994, the Veteran was provided with a VA psychiatric examination.  He indicated that he was exposed to a number of chemicals while on the U.S.S. Midway in the Persian Gulf region, as the water on the ship was allegedly contaminated, and he also used a number of chemicals and solvents to clean planes.  He asserted that approximately one year after returning from the Persian Gulf, he began experiencing muscle weakness and pain, fatigue, memory loss, depression, and irritability.  At the examination, the Veteran demonstrated a deficit in his ability to focus and maintain concentration.  No psychiatric disability was diagnosed. 

In VA psychiatric treatment records from November 1994, the Veteran was noted to have sleep difficulties as well Persian Gulf Syndrome symptoms such as chronic fatigue.

In August 1995, the Veteran reported that his depression was related to his total exhaustion.  He added that he would become so exhausted that he would pull to the side of the road and sleep.  He added that he only got approximately three hours of sleep each night.  It was thought that he was experiencing worsening depression.

In September 1995, the Veteran was seen with complaints of total exhaustion after exercise and work.  He stated that the fatigue began in 1991-92.  He also reported experiencing a shaky feeling in his arms and legs with memory loss.  The medical professional found no objective evidence of neuropathy or radiculopathy with electrodiagnostic testing.  

In October 1997, the Veteran was noted to have difficulty sleeping, and he reported  that his energy was good, except if he did hard physical labor, then he would begin to experience symptoms such as shaking hands.  The Veteran was once again diagnosed with major depressive disorder and with dysthymic disorder.

No neurologic abnormalities were identified on an examination in April 1998.

Here, the Veteran's claims file clearly documents numerous complaints of fatigue.  However, as described, they frequently appeared in conjunction with the Veteran's reports of difficulty sleeping and the fact that he was often only able to sleep several hours each night.  

In February 2003, the Veteran underwent a VA examination.  The examiner accurately recorded the Veteran's reported history of symptoms and in-service exposures.  However, after examining the Veteran, and reviewing his claims file, the examiner explained that the Veteran's chronic fatigue was due to insomnia which was secondary to his depression.  The examiner asserted that the Veteran did not have a true chronic fatigue syndrome.

It is noted that the rating code found in part 4 of 38 C.F.R. provides that for a psychiatric disability rated at 30 percent (as the Veteran is), one of the symptoms is chronic sleep impairment.

The Veteran's sleep impairment is well-documented throughout his claims file, and his fatigue is often noted in conjunction with his inability to sleep.

As noted the VA examiner found that the Veteran's complaints of fatigue should not be considered a separate independent disability, but rather were a symptom of the insomnia which was caused by his service connected psychiatric disorder.

The Board acknowledges the Veteran's numerous complaints of fatigue, and, indeed, the Veteran, as a lay person, is competent to report what comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran is thought to be competent to report experiencing fatigue, and the Board finds no reason to doubt his credibility.  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to whether his reported symptoms constitute a disability, and if so, the etiology of a disability.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinions are insufficient to diagnose chronic fatigue syndrome or to link it to his military service.  

The primary requirement for service connection is the presence of a current, chronic disability during the appeal period.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  As noted, the regulations provide that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In Brammer  v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist, unless the condition claimed is readily amenable to lay diagnosis.  Chelte v. Brown, 10 Vet. App. 268 (1997). 

As explained, lay evidence is considered competent to describe fatigue, but is not competent to diagnose chronic fatigue syndrome. 

Here, it is not disputed that the Veteran has experienced difficulty with fatigue, but it has not been shown that his complaints of fatigue were sufficient to be considered a chronic, multisymptom illness; that is, they were not shown to constitute a current, chronic disability.  Rather, the fatigue is considered to be a symptom that has resulted from the Veteran's sleep impairment, which in turn is the result of his service connected psychiatric disability.

To that extent, the Veteran's fatigue is in fact related to service, but having reviewed the extensive evidence of record, the Board simply does not believe that the complaints of chronic fatigue constitute a separate service connectable disability.

As such, the Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported chronic fatigue; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for chronic fatigue is denied.
 
      II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In this matter, the required notice was provided by a series of letters to the Veteran dated between October 2004 and December 2009.  These letters informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letters also explained how disability ratings and effective dates are established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that none of these letters were provided to the Veteran prior to the rating decision on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  However, following full notification, the Veteran's claims were readjudicated by the RO in several Supplemental Statements of the Case of record.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification, followed by a readjudication of the claim). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs, VA treatment records, and relevant private treatment records have been obtained, and the Veteran has not alleged that any pertinent evidence, either VA or private, is currently outstanding.  The Board notes that VA has attempted to retrieve records pertaining to disability benefits the Veteran may have received from the Social Security Administration (SSA).  But, as indicated by an October 2011 memorandum of record, the SSA informed VA that such records have been destroyed.  Moreover, the Veteran reported to the RO that no medical evidence related to a SSA-related claim would be outstanding.  Finally, the Board notes that the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  

The Veteran has also been afforded several VA medical examinations, from the late 1990s to, most recently, October 2007.  He has not voiced any argument as to the adequacy of any of the examinations.

The Board finds that no further development is needed to meet the requirements of the VCAA.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d); and 38 C.F.R. § 3.159(c)(4) (VA must obtain an examination and nexus opinion when necessary to fairly decide a claim).  Thus, as there is no indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met in this matter.  38 U.S.C.A. § 5103A. 


ORDER

Service connection for chronic fatigue is denied.    
REMAND

The Veteran is currently seeking service connection for chronic obstructive pulmonary disorder (COPD).

There is some evidence that the Veteran has been diagnosed with COPD, since April 1998.  For example, at a VA examination in February 2003, the Veteran was diagnosed with COPD.  However, more recently, the Veteran appears to have been treated for bronchitis (a service connection claim for bronchitis has been referred for adjudication), and asbestosis (for which the Veteran has been service connected since August 1999).  Current treatment records, both private and VA do not appear to mention COPD as a current problem.  As such, it is not clear whether the Veteran currently has COPD, or if he ever did.  For example, in a private treatment record from August 2007, the Veteran was noted to have asbestosis and bronchitis, but no mention was made of any COPD.  Similarly in an April 2008 VA treatment record, the Veteran's active medical problems included bronchitis, but no mention was made of COPD.

It is also noted that when the Veteran was diagnosed with COPD at the February 2003 VA examination, the examiner stated that the COPD was secondary to "smoke abuse."  However, in that examination report, the examiner noted that the Veteran only had approximately a two year pack history, and did not currently smoke.  In a private treatment records from August 2007, the Veteran was noted to have been a distant smoker, but not to have smoked in 40 years.  Moreover, in the April 1998 VA examination, at which COPD appears to have first been diagnosed, the Veteran was noted to be a non-smoker.

As such, the Board believes that a VA examination is needed to clarify if the Veteran met the criteria for COPD at any time during the course of his appeal, and if so, what the etiology was.




Accordingly, the case is REMANDED for the following action:

1.   Send the Veteran's claims file to an appropriate medical professional (examiner).  The examiner should review the claims file and answer the following questions.  A complete rationale should be provided for any opinion expressed.  If the examiner determines that the opinion cannot be provided without a physical examination, one should be scheduled.

a)  Has the Veteran met the criteria for a diagnosis of COPD at any time since 1994.  In rendering this opinion, the examiner should address the April 1998 report in which COPD is diagnosed.  The examiner should also address whether the obstructive respiratory symptoms which were identified at that examination were more likely the result of either bronchitis or asbestosis than COPD.  

b)  If the examiner concludes that a diagnosis of COPD was warranted since 1994, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that COPD either began during or was otherwise caused by the Veteran's military service.  In so doing, the examiner should discuss the relevance, if any, of the Veteran's remote smoking history.  The examiner should also indicate whether the COPD resolved (in light of the fact that no mention of COPD is made in the active problems list in more recent treatment records).  

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


